Case 9:19-mc-80024-DMM Document 31 Entered on FLSD Docket 09/30/2019 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION


  PUES FAMILY TRUST IRA,                                      CASE NO.: 19-MC-80024 DMM
  MICHAEL PUES EXECUTOR,
  vs.

  PARNAS HOLDINGS, INC. AND
  LEV PARNAS,

        Debtors.
  _________________________________________/


               NOTICE OF FILING DEFENDANTS’ REQUEST FOR COPIES

         Defendants, PARNAS HOLDINGS, INC. and LEV PARNAS, by and through

  undersigned counsel and pursuant to Florida Rules of Civil Procedure 1.351(d), hereby requests

  copies of any and all documents obtained pursuant to Plaintiff, PUES FAMILY TRUST IRA,

  MICHAEL PUES EXECUTOR’S Subpoenas to Produce Documents, or Objects or to Permit

  Inspection of Premises in a Civil Action for the following Non-Parties:

                 SUNTRUST BANK                                filed April 4, 2019
                 JP MORGAN CHASE BANK, N.A.                   filed April 4, 2019
                 CITIBANK N.A.                                filed May 15, 2019
                 BALLARD PARTNERS                             filed June 5, 2019
                 ALLY FINANCIAL INC.                          filed June 14, 2019
                 TRUMP INTERNATIONAL HOTELS
                   MANAGEMENT, LLC                            filed June 14, 2019
                 RUSSELL S. JACOBS, P.A.                      filed June 17, 2019
                 AMERICA FIRST ACTION, INC.                   filed June 17, 2019
Case 9:19-mc-80024-DMM Document 31 Entered on FLSD Docket 09/30/2019 Page 2 of 2
  Pues Family Trust v. Parnas Holdings, Inc., et al
  Case No. 19-MC-80024DMM
  Notice of Filing Defendants’ Request for Copies
  and directed to Defendants.

                                      CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the

  Court and furnished a copy via email to: Tony Andre, Esquire, The Andre Law Firm, P.A.,

  18851      NE      29th   Avenue,   Suite   724,    Aventura,   FL    33180;    Ph.   786-708-0813;

  andre@andrelaw.com, on this 30th day of September 2019.

            I also certify that I am admitted to the United States District Court for the Southern

  District of Florida.

                                                       /s/ Chris Alan Draper
                                                       Chris A. Draper, Esquire
                                                       Florida Bar No. 0838640
                                                       Greenspoon Marder LLP
                                                       Counsel for Defendant, Parnas Holdings, Inc.
                                                           and Lev Parnas
                                                       525 Okeechobee Blvd., Suite 900
                                                       West Palm Beach, FL 33401
                                                       561-838-4506
                                                       Chris.Draper@GMLaw.com
                                                       Jane.Turner@GMLaw.com




                                                       2
  41326063.1 / 48490.0005
